DETAILED ACTION

The amendment filed on February 25, 2022 has been entered. Upon further review, new issues under 35 USC 112(b) have been discovered that require applicant’s attention. The Examiner contacted Mr. Chad Bruggeman on August 12, 2022 to propose an Examiner’s amendment to place the application in condition for allowance, but applicant needed additional time to approve any such Examiner’s amendments. Therefore, it was necessary to send out this Office action. Because these issues were not necessitated by applicant's amendment, this Office action is being made nonfinal.

Claim Rejections - 35 USC § 112(b)/2nd paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6-12, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 1, line 4, the semi-colons render the claim unclear as to whether all of these features are considered to be part of the “comprising” limitation in line 3 or are separate therefrom, and it is suggested to amend this portion of the claim as shown below; in line 13, the recitation “close to” is vague and indefinite as to what is being set forth, particularly as to how it can be close to and the engagement portions can posh the pushing member, and it is suggested to amend this portion of the claim as shown below; in lines 13-17, the recitations “the first engaging portion or the second engaging portion” renders the claim vague and indefinite as to which one is applicable in each recitation, and it is suggested to amend this portion of the claim as shown below; in lines  15-16, the recitation “towards the side which the first engaging portion or the second engaging portion deflects” is vague and indefinite as to which side is being referred, and because positive antecedent basis is lacking for “the side”, and it is suggested to amend this portion of the claim as shown below.
In claim 2, lines 4-5, the recitation “under the cutting force the one of the first engaging portion or the second engaging portion move close to the pushing member and contact the side of the pushing member on a corresponding side” is vague and indefinite as to what is being set forth, particularly because the engagement portions do not move “under the cutting force” and because the recitation “a corresponding side” is vague and indefinite and appears to be inaccurate, and it is suggested to amend this portion of the claim as shown below.
In claim 20, lines 9-12, the recitation is vague and indefinite as to whether the “a first direction” and “a second direction” refer to the direction of the reciprocating motion of the reciprocating rod previously set forth or to another such direction, and it is suggested to amend this portion of the claim as shown below; in lines 9-12, each occurrence of the recitation “driving the pushing member” is vague and indefinite as to whether it refers to the “rotate” movement previously set forth or to another such driving, and it is suggested to amend this portion of the claim as shown below.
Proposed Claim Amendments
The following are proposed claim amendments to obviate the outstanding issues.
It is suggested to amend claims 1-2 as follows:
--	1.	(Currently Amended) A reciprocating cutting tool, wherein the reciprocating cutting tool is operable in two working modes which includes a reciprocating saw mode and a jig saw mode; the reciprocating cutting tool comprising a housing, [[;]] a reciprocating mechanism, and [[;]] an actuating mechanism and a cutter-lifting mechanism [[are]] both disposed in the housing; the reciprocating mechanism comprises a reciprocating rod disposed in the housing, and the cutter-lifting mechanism comprises an actuating member and a pushing member, wherein the pushing member is disposed on the reciprocating rod; the actuating member comprises a first engaging portion and a second engaging portion for engaging with the pushing member respectively; when the reciprocating rod is driven to perform a reciprocating motion relative to the housing by the actuating mechanism, the reciprocating rod under a cutting force drives the pushing member to deflect in a first direction close to one of the first engaging portion or the second engaging portion; and when the one of the first engaging portion or the second engaging portion is driven to move toward the one of the first engaging portion or the second engaging portion pushes the pushing member to deflect in a second, opposite direction 

2.	(Previously Presented) The reciprocating cutting tool according to claim 1, wherein the actuating member is a fork, the first engaging portion and the second engaging portion are disposed at an interval at two opposite ends of the fork on a side close to the pushing member, wherein during the one of the first engaging portion or the second engaging portion moves toward s the side of the pushing member on a corresponding [[side]] one of the ends thereof.--.

It is suggested to amend claim 20 as follows:
--	20.	(Currently Amended) A reciprocating cutting tool, comprising a housing, a reciprocating mechanism, an actuating mechanism driving the reciprocating mechanism, and a cutter-lifting mechanism, wherein the reciprocating mechanism comprises a reciprocating rod driven by the actuating mechanism to perform a reciprocating motion, the cutter-lifting mechanism comprises an actuating member and a pushing member, and the actuating member comprises a first engaging portion and a second engaging portion, wherein the actuating member is movable linearly to drive the pushing member to rotate, so that when the reciprocating cutting tool is in a first working mode, the first engaging portion is capable of driving the pushing member to rotate the pushing member to move the reciprocating rod along a first direction transverse to the reciprocating motion, and when the reciprocating cutting tool is in a second working mode, the second engaging portion is capable of driving the pushing member to rotate the pushing member to move the reciprocating rod along a second, opposite     direction.--.
Allowable Subject Matter
Claims 1-4, 6-12, and 20 would be allowable over the prior art of record if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARK F DEXTER whose telephone number is (571)272-4505.  The examiner can normally be reached on Monday, Tuesday, Thursday, and Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean M. Michalski can be reached at 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.













Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CLARK F DEXTER/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        
cfd
August 12, 2022